Case 2:20-cv-06271-KS Document 24 Filed 04/06/21 Page 1 of 1 Page ID #:2621




 1
                                                                  JS-6
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
 9
10   IRMA GIL MEDINA BENAVENTE, ) Case No.: CV 20-6271-KS
                                  )
11              Plaintiff,        )
                                  ) ORDER AND JUDGMENT OF
12        vs.                     ) DISMISSAL
                                  )
13
     ANDREW SAUL, Commissioner of )
                                  )
14   Social Security,             )
                                  )
15                                )
                Defendant.        )
16                                )
                                  )
17
18         Pursuant to the parties’ Stipulation for Dismissal that was filed on March 26,
19   2021 (Dkt. No. 22), IT IS HEREBY ORDERED AND ADJUDGED that the above
20   captioned matter is dismissed with prejudice, each party to bear its own fees, costs,
21   and expenses.
22
23   DATE:    April 6, 2021
24                                          ___________________________________
                                                   KAREN L. STEVENSON
25                                          UNITED STATES MAGISTRATE JUDGE
26

                                             -1-
